Per Curiam:

*599This is an appeal from an order of the lower court denying appellant’s petition for post conviction relief.
Appellant was indicted at the September 1971 term of the Court of General Sessions for Charleston County for the murder of Lucius Simmons. At his subsequent trial in December 1971, he, after testifying in his own defense and upon advice of his retained counsel, withdrew his plea of not guilty and entered a plea of guilty to voluntary manslaughter, receiving a sentence of fifteen (15) years.
Thereafter, appellant filed two petitions for post conviction relief — one on April 20, 1972 and the other on June 7, 1972, based upon allegations that (1) the indictment charged him with the murder of Robert Lee Simmons when the name of the deceased was Lucius Simmons; (2) the indictment incorrectly stated the date of the offense; (3) his retained counsel did not properly represent him; and (4) the plea of guilty was involuntarily entered. Both petitions were denied by the lower court upon the ground that no facts were alleged which would entitled appellant to post conviction relief. This appeal has been prosecuted through his court appointed counsel.
His present counsel has advised the Court that he is convinced that the appeal is wholly frivolous and has requested leave to withdraw. He has complied with the requirements of Anders v. State of California, 386 U. S. 738, 87 S. Ct. 1396, 18 L. Ed. (2d) 493, including the service of his brief upon appellant who, in response thereto, has filed an affidavit relative to the claim that his plea was not voluntarily entered. The record consists of the trial testimony, including the inquiries by the court to determine the voluntariness of the plea.
After a careful consideration of the entire record, we are convinced that the appeal is manifestly without merit and wholly frivolous. Accordingly, the request of counsel for leave to withdraw is granted, and the appeal is dismissed.
Moss, C. J., and Lewis, Bussey, Brailsford and Little-john, JJ., concur.